This is an appeal from an order granting a temporary injunction pending a trial on appellee's action for divorce and to have certain property adjudged her separate property. The temporary injunction *Page 1210 
was granted upon appellee's petition without a hearing. In the affidavit supporting the application for an injunction, appellee swears that the allegations therein contained "are true and correct to the best of her knowledge and belief."
It has been definitely determined that such a defective affidavit is insufficient to authorize the issuance of a temporary injunction without a hearing. Bledsoe v. Mack (Tex.Civ.App.) 57 S.W.2d 869; Moss v. Whitson (Tex.Civ.App.) 130 S.W. 1034; Collier v. Smith (Tex.Civ.App.)169 S.W. 1108, writ refused; Smith v. Banks, (Tex.Civ.App.) 152 S.W. 449, writ refused; Lane v. Jones (Tex.Civ.App.) 167 S.W. 177; Lee v. Broocks, 54 Tex. Civ. App. 220, 118 S.W. 164, writ refused; Clarey v. Hurst (Tex.Civ.App.) 136 S.W. 840; Spinks v. Matthews, 80 Tex. 373,15 S.W. 1101.
The judgment is, therefore, reversed and the cause remanded.